          Case 3:19-cv-00564-AC   Document 80     Filed 02/27/20   Page 1 of 1




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           FEB 26 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
OREGON CATTLEMEN'S                               No. 19-35792
ASSOCIATION,
                                                 D.C. No. 3:19-cv-00564-AC
                 Plaintiff-Appellee,             District of Oregon,
                                                 Portland
 v.
                                                 ORDER
U.S. ENVIRONMENTAL PROTECTION
AGENCY; et al.,

                 Defendants-Appellees,

COLUMBIA RIVERKEEPER,

      Intervenor-Defendant-Appellant.

Before: CANBY, GOULD, and WATFORD, Circuit Judges.

      Appellant’s motion to dismiss this appeal as moot (Docket Entry No. 16) is

granted. See United States v. Tanoue, 94 F.3d 1342, 1344 (9th Cir. 1996) (“[A]n

appeal must be dismissed as moot if an event occurs while the appeal is pending

that makes it impossible for the appellate court to grant any effective relief

whatever to the prevailing party.” (internal quotation marks and citations omitted)).

      We remand to the district court with instructions to vacate the July 26, 2019

preliminary injunction. See United States v. Munsingwear, Inc., 340 U.S. 36, 39

(1950).

      DISMISSED.
